This is an appeal from a judgment entered on February 3, 1989 by the Washington County Common Pleas Court, Probate Division, denying a motion of Denise Chancellor, appellant herein, filed in the estate of Alan Curt Hall, deceased, to remove Randall G. Burnworth as administrator and appoint her in his place by reason of her status as the common-law wife of the decedent. The following error is assigned:
"The trial court erred by application of the wrong legal standard to the facts because the court viewed common law marriage with disfavor and apparently required a standard of proof greater than clear and convincing."
The following facts pertinent to this appeal, many of which are undisputed, appear in the record, which includes a transcript of proceedings two hundred *Page 717 
pages in length embodying the testimony of twenty-two witnesses and forty-nine documentary exhibits for appellant and three for appellee.
Denise Chancellor ("Denise") and Alan Curt Hall ("decedent") were specialists in instrumentation in connection and plumbing and pipefitting and both worked through a plumbers' union. Prior to 1986, Denise and decedent were married to other persons and each had two children as issue of their marriages. In 1986 both Denise and decedent were separated from their respective spouses and began living together in June 1986. Divorce actions were then pending. In August 1986, Denise was divorced from her husband and on January 23, 1987, decedent was divorced from his wife. Thereafter, Denise and decedent continued to reside together and had a close relationship, not only working together but also spending the non-working hours together in social and other activities.
At a family outing on July 4, 1988, tragically, decedent accidentally drowned while swimming. On July 13, 1988, Randall G. Burnworth was appointed administrator of the estate, the application not setting forth the name of a surviving spouse. On August 2, 1988, appellant filed an application to remove appellee and appoint her since she was the common-law spouse and desired to administer the estate.
After hearing, the court issued a decision and judgment entry finding appellant was not married to decedent and denied the removal motion. The decision, inter alia, set forth findings as follows:
"Decedent and Denise started cohabiting in June 1986 [while both decedent and Denise were still married to their former spouses]. They cohabited continuously until decedent's untimely death.
"At no time after decedent's divorce did the parties enter into a civil marriage contract. However, according to Denise, they did plan to participate in a civil marriage ceremony after they finished remodeling decedent's house on the west side of Marietta.
"During the time they lived together they shared expenses. They each had separate checking accounts. Denise at times paid financial obligations which were solely those of the decedent from her own account. Although Denise named the decedent as beneficiary on her individual retirement account, on her private life insurance policy and on her employment life insurance policy, decedent did not reciprocate.
"They were employed at the same job site. They spent a great deal of their work time, as well as their leisure time together. They took vacations together; and while in Florida they purchased a time share interest in a *Page 718 
condominium for one week per year. However, they signed the purchase contract in their individual names, making no reference to their marital status.
"They attempted to borrow money in November/December 1987 from the Marietta Savings and Loan Company for the purpose of remodeling decedent's house on the west side of Marietta. In this application, the parties held themselves out as beingunmarried.
"On their 1987 federal income tax returns decedent and Denise listed their marital status as `single' and not as `married filing singly.'
"In September 1988, Denise filed an application for death benefits as beneficiary of decedent with the Plumbers 
Pipefitters Union. On the application she listed herself as beneficiary but did not list herself as decedent's spouse.
"At no time after his divorce from his former wife did the decedent change or attempt to change the name of the beneficiary on any of his life insurance policies or pensions into Denise's name. The decedent in fact is reported to have made statements very near to the time of his death that he would never marry Denise and that he had aspirations of some day reconciling with his former wife.
"Decedent and Denise acted in some respects similarly to the way a married couple would act. Although some of their acquaintances thought they were married, others did not think they were married.
"The court finds that Denise A. Chancellor has failed to prove by clear and convincing evidence that she and the decedent entered a mutual agreement of marriage in the present; that they cohabited as husband and wife; and that they were treated and received as husband and wife in the community in which they lived." (Emphasis sic.)
The law of Ohio respecting establishment of common-law marriage is succinctly summarized in the per curiam opinion ofNestor v. Nestor (1984), 15 Ohio St.3d 143, 145, 15 OBR 291, 292, 472 N.E.2d 1091, 1094, as follows:
"A common law marriage is the marital joinder of a man and a woman without the benefit of formal papers or procedures. Such marriages are not favored in Ohio, but have long been recognized as lawful if certain elements or circumstances are found to be present. Carmichael v. State (1861), 12 Ohio St. 553;Lawrence RR. Co. v. Cobb (1878), 35 Ohio St. 94; Ives v.McNicoll (1899), 59 Ohio St. 402 [53 N.E. 60]; Umbenhower v.Labus (1912), 85 Ohio St. 238 [97 N.E. 832]; Markley v. Hudson
(1944), 143 Ohio St. 163 [28 O.O. 81, 54 N.E.2d 304]. See, also, 45 Ohio Jurisprudence 3d (1983) 428, Family Law, Common-Law Marriage, Section 44. *Page 719 
"The necessary elements in order to establish a common law marriage were set forth by this court in Umbenhower, supra. The syllabus provides as follows:
"`An agreement of marriage in praesenti when made by parties competent to contract, accompanied and followed by cohabitation as husband and wife, they being so treated and reputed in the community and circle in which they move, establishes a valid marriage at common law * * *.'
"The fundamental requirement to establish the existence of a common law marriage is a meeting of the minds between the parties who enter into a mutual contract to presently take each other as man and wife. The agreement to marry in praesenti is the essential element of a common law marriage. Its absence precludes the establishment of such a relationship even though the parties live together and openly engage in cohabitation. Although cohabitation and reputation are necessary elements of a common law marriage, this court has previously held that standing alone they do not constitute a common law marriage.In re Redman (1939), 135 Ohio St. 554 [29 O.O. 143,21 N.E.2d 659].
"The contract of marriage in praesenti may be proven either by way of direct evidence which establishes the agreement, or by way of proof of cohabitation, acts, declarations, and the conduct of the parties and their recognized status in the community in which they reside. However, all of the essential elements to a common law marriage must be established by clear and convincing evidence. Markley v. Hudson, supra, [143 Ohio St.] at 169 [28 O.O. at 84, 54 N.E.2d at 307]; In re Redman, supra,
[135 Ohio St.] at 558 [29 O.O. at 144, 21 N.E.2d at 661].
"Where there is no direct proof in reference to the formation of the contract of marriage in praesenti, testimony regarding cohabitation and community reputation tends to raise an inference of the marriage. This inference is given more or less strength according to the circumstances of the particular case. The inference is generally strengthened with the lapse of time during which the parties are living together and cohabitating as man and wife."
No evidence was adduced by appellant of an express agreementin praesenti. However, such is not required and the agreement may be established by inference from other evidence as provided for in Nestor v. Nestor, supra. Appellant sought to establish her claim of common-law marriage based upon the nature and continuing relationship of the parties. There was evidence adduced tending to establish by inference a common-law marriage. While the lower court's factual findings are supported in the record, there was also evidence of open cohabitation, the intermingling of finances, the joint purchase of property and stock, recognition of at least part of decedent's *Page 720 
family as to a common-law marriage, including placement of appellant's name on the tombstone as wife, and on occasion the introduction of appellant by decedent as his wife.
The thrust of the argument in support of the assignment of error is that the court below erred in evaluating the evidence by application of a burden of proof greater than that of clear and convincing evidence. Appellant urges this is demonstrated primarily by the court's citation of that portion of In reRedman (1939), 135 Ohio St. 554, 14 O.O. 426, 21 N.E.2d 659, wherein the court stated, "[T]he statutes of Ohio contain definite regulations and requirements and prescribe rigid standards to which applicants for marriage license must conform. While these statutory provisions do not of themself [sic] specifically prohibit marriage without formalities enumerated by those provisions, such informal marriage [sic] are seldom recognized and are held valid by courts only to protect the rights of innocent persons." Id. at 558-559, 14 O.O. at 428,21 N.E.2d at 661.
We agree with appellant that subsequent decisions of the Ohio Supreme Court do not woodenly apply the quoted language. SeeMarkley v. Hudson (1944), 143 Ohio St. 163, 28 O.O. 81,54 N.E.2d 304, and Nestor v. Nestor, supra. We are not, however, persuaded that the decision of the court below applied an incorrect standard. It is appellant's burden, as a basic principle of appellate review, to affirmatively demonstrate in the record the error claimed. The decision below recites the burden of proof to be clear and convincing evidence, sets forth citations to cases so holding, and concludes "the Court finds that Denise A. Chancellor has failed to prove by clear andconvincing evidence that she and decedent entered a mutual agreement of marriage in the present * * *." (Emphasis added.) The following is stated in paragraph three of the syllabus inColumbus v. Guthmann (1963), 175 Ohio St. 282, 25 O.O.2d 115,194 N.E.2d 143:
"In the absence of some showing to the contrary, there is a presumption that a trial judge performed his duty and did not rely upon anything in reaching his decision that he should not have relied upon."
In sum, on the record before us, we conclude that the court below applied the proper burden of proof since a contrary conclusion could only be reached by speculation and conjecture.
Although not directly assigned as error, we also conclude that there is probative and substantial evidence to support the judgment below. On review, judgments supported by competent, credible evidence going to all the essential issues in the case may not be reversed by a reviewing court as against the manifest weight of the evidence. C.E. Morris Co. v. Foley *Page 721 Constr. Co. (1978), 54 Ohio St.2d 279, 8 O.O.3d 261,376 N.E.2d 578. The probate court, as the trier of fact, had the duty to assess the credibility of witnesses and the weight to be assigned to their testimony.
As the decision of the trial court states, the court relied, in part, upon the failure of appellant and the deceased to sign purchase documents and income tax returns as reflecting a marital status and that no change was made by decedent as to the beneficiary of his life insurance or pension benefits. Further, the court apparently credited, as was its prerogative, testimony that the deceased stated that he would not marry appellant and hoped some day to reconcile with his former wife. While there was conflicting evidence as to other issues, the court resolved them in favor of appellee.
Finally, this writer approves of the statement by Justice William B. Brown writing in dissent in Nestor v. Nestor, supra,15 Ohio St.3d at 149, 15 OBR at 296, 472 N.E.2d at 1097, wherein he stated the following:
"Moreover, I call upon the legislature, in this last quarter of the Twentieth Century, to act to abolish the antiquated institution of common law marriage in Ohio. The days of the walking preacher and of the bishop on horseback are long gone. As was stated in In re Estate of Maynard (1962), 117 Ohio App. 315,324 [24 O.O.2d 95, 192 N.E.2d 281]:
"`Is it not an amazing fact, that, in a matter which so profoundly affects the dignity and stability of a family institution, society should be slow to take enlightened action? Surely, no legislative reform is more needed than clear and positive statutes declaring such loosely contracted unions null and void.'"
For the reasons above set forth, the assignment of error is overruled and the judgment affirmed.
Judgment affirmed.
HARSHA and GREY, JJ., concur.